Order filed August 20, 2020




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00445-CV
                                    ____________

        IN THE INTEREST OF G.S. AND T.S., MINOR CHILDREN


                    On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-04758

                                      ORDER

      Appellant filed an affidavit of indigence in this court. See Tex. R. App. P.
20. According to his affidavit, an affidavit was filed in the trial court. See Tex. R.
Civ. P. 145.

      On August 11, 2020, this court ordered a supplemental clerk’s record
containing (1) appellant’s statement of inability to afford payment of costs; (2) the
contest(s) to the statement, if any; (3) the trial court’s order ruling on any contest;
and (4) any other documents pertaining to the claim of indigence and the contests
thereto. A supplemental clerk’s record was filed on August 13, 2020, containing
appellant’s affidavit and a contest filed by the court reporter.1

       A party who filed a Statement of Inability to Afford Payment of Court Costs
in the trial court is not required to pay costs in the appellate court unless the trial
court overruled the party’s claim of indigence in an order that complies with Texas
Rule of Civil Procedure 145(a). See Tex. R. App. P. 20.1(b)(1). The supplemental
clerk’s record does not contain any ruling by the trial court on the court reporter’s
contest to appellant’s affidavit of indigence.

       Therefore, we order the County District Clerk and the court reporter for the
District Court to prepare and file with this court the record of all trial court
proceedings on appellant’s claim of indigence including the trial court’s order on
the court reporter’s contest. See Tex. R. Civ. P. 145(f)(3). The record must be
provided without charge and filed with this court on or before August 24, 2020.



                                                    PER CURIAM




Panel Consists of Justices Chief Justice Frost and Justices Wise and Bourliot.




1
 Citing Rule 20.1(e), appellant claims the contest was untimely filed. The current version of
Rule 20.1 contains no subsection (e). See Tex. R. App. P. 20.1.